DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Response to Arguments
Applicant’s arguments, filed on 05/20/2021, with respect to the rejection(s) of Claims 1, 6-8, 10-11, 22-27 rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2015/0166870 A1) and further in view of Hoskins (US 2007/0244012 ) “ have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 and 32 recites the broad recitation D90, and the claim also recites D10 and D50 which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 25 recites the limitation "the fluid loss control additive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Udarbe et al. (US 5,988,279) (“Udarbe” herein- cited previously) and further in view of Hoskins (US 2007/0244012) (“Hoskins” herein – cited previously).
(Claims contain only selected species)

Claim 1
Udarbe discloses a method of subterranean well cementing, comprising:
	providing a cement composition comprising a hydraulic cement, a first fluid loss control additive, a lost circulation material, a suspending agent, and water, wherein the first fluid loss control additive comprises a polvacrylovlmorpholine polymer;
	adding a second fluid loss control additive to the cement composition, wherein the second fluid loss control additive comprises a water-soluble polymer comprises at least one unit selected from the group consisting of a dimethyl group, a sulfomethyl group, a sulfonate group, and combinations thereof:
	introducing the cement composition into a wellbore penetrating a subterranean formation, wherein inclusion of the first and second fluid loss control additive and the lost circulation material in the cement composition reduces fluid loss into the subterranean formation, and allowing the cement composition to set in the subterranean formation. (Col. 5 lines 20-33; Col. 6 lines 1- 28 +; Col. 8 lines 66+ & Col. 9 lines 1-46; Col. 10 lines 27+)
 	Udarbe however does not explicitly discloses wherein the subterranean formation has fractures with a width of from about 1 micron to about 800 microns, and wherein the subterranean formation has a permeability of about 1 milliDarcy to about 300 Darcy.
	Hoskins teaches the above limitation (See paragraph 0050 →Hoskins teaches the porosity and permeability of an underground formation, as well as microfractures in a substantially non-permeable formation, should also be considered when selecting an appropriate particle size range and effective seepage loss agent. Porosity 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Udarbe with the above limitation, as taught by Hoskins, in order to select the appropriate particle size range and effective seepage loss agent.

Claim 4
Udarbe discloses the method of claim 1, wherein polyacryloylmorpholine polymer of the first fluid loss control additive comprises a polymer selected from the group consisting of an acrylic acid and acryloylmorpholine copolymer, a methacrylic acid and acryloylmorpholine copolymer, an acrylamide and acryloylmorpholine copolymer, an N,N-dimethyl acrylamide and acryloylmorpholine copolymer, and combinations thereof.  (Col. 6 lines 28 + & Col. 7, Col. 8, and Col. 9) 

Claims 22-24
Since Udarbe discloses the same cement composition comprising a first fluid loss control additive, a lost circulation material, a suspending agent, and water, wherein the first fluid loss control additive comprises a polvacrylovlmorpholine polymer; and a second fluid loss control additive to the second fluid loss control additive comprises a water-soluble polymer comprises at least one unit selected from the group consisting of a dimethyl group, a sulfomethyl group, a sulfonate group, and combinations thereof, it would have a density of about 479 kg/m3 to about 2396 kg/m3 or about 839 kg/m3 to about 1917 kg/m3 or about 1198 kg/m3 to about 1558 kg/m3.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934). 

Claim 25
Udarbe discloses the method of claim 1, wherein the fluid loss control additive is present in an amount of about 0.05% to about 5% by weight of the cement composition. (Table 2A) 

Claims 26-27
Udarbe discloses the method of claim 1, wherein the cement composition further comprises a lightweight additive selected from the group consisting of sodium silicate, hollow microspheres, gilsonite, perlite, and combinations thereof, wherein the lightweight additive is present in an amount of about 0.1% to about 15% by weight of the cement composition. (Col. 11 lines 30-45)

Claim 28
Udarbe discloses the method of claim 1, wherein the cement composition is a foamed cement composition.  (Col. 11 lines 30-45)

Claim 29
Since Udarbe discloses the same foamed cement composition comprising a first fluid loss control additive, a lost circulation material, a suspending agent, and water, wherein the first fluid loss control additive comprises a polvacrylovlmorpholine polymer; and a second fluid loss control additive to the second fluid loss control additive comprises a water-soluble polymer comprises at least one unit selected from the group consisting of a dimethyl group, a sulfomethyl group, a sulfonate group, and combinations thereof, it would have a density of about 479 kg/m3 to about 1558 kg/m3.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

s 6, 10, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Udarbe, Hoskins, as applied to claim 1, and further in view of Dupriest et al. (US 2010/0181073 A1) (“Dupriest” herein – cited previously) 

Claim 6, 10, and 26
Udarbe discloses the method of claim 1.  Udarbe however does not explicitly disclose, wherein the lost circulation material has a particle size distribution of from about 2 microns to about 570 microns, wherein the lost circulation material comprises petroleum coke, calcium carbonate, graphite, and walnut hulls or wherein the lost circulation material has a particle size distribution of D10: 3 microns, D50: 65 microns, and D90: 560 microns.
	Dupriest teaches the above limitation (See paragraph 0067 & 0086→ Dupriest teaches this limitation in that in the first bar graph 50, the LCM is nut hulls, having a specific gravity of 1.2. In the second bar graph 51, the LCM is graphite, having a specific gravity of 2.1 all commercially available products for blocking particles are manufactured with a distribution of particle sizes. Consequently, the user must determine the product with the range of sizes that spans the desired value. FIG.12 shows size distribution curves for four product (Particle Sizes Range %vs.
Particle sizes) for the purpose of selecting particles with a size distribution, shape, and/or internal permeability to achieve low packing efficiency [0059]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Udarbe to have the limitation above, as taught by Dupriest, in order to select particles with a 

Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Udarbe, Hoskins, Jain (US 2015/0166870 A1) (“Jain” herein – cited previously), and further in view of Duncum et. al. (US 2009/0008095 A1) (“Duncum” herein)

Claim 30
Udarbe discloses a method of subterranean well cementing, comprising:
	providing a cement composition comprising a hydraulic cement, a first fluid loss control additive, a lost circulation material, a suspending agent, clay and water;
	adding a second fluid loss control additive to the cement composition; introducing the cement composition into a wellbore penetrating a subterranean formation, wherein inclusion of the first and second fluid loss control additives and the lost circulation material in the cement composition reduces fluid loss into the subterranean formation, and
	allowing the cement composition to set in the subterranean formation, wherein the first fluid loss control additive comprises a polyacryloylmorpholine-based polymer; and wherein the second fluid loss control additive.
	Udarbe however does not explicitly discloses wherein the subterranean formation has fractures with a width of from about 1 micron to about 800 microns, and wherein the subterranean formation has a permeability of about 1 milliDarcy to about 300 Darcy and wherein the suspending agent comprises diutan and wherein the second fluid loss control additive comprises 2-acrylamido-2-methylpropane sulfonic acid and an acrylamide-based graft polymer.
(Col. 5 lines 20-33; Col. 6 lines 1- 28 +; Col. 8 lines 66+ & Col. 9 lines 1-46; Col. 10 lines 27+)
 	Udarbe however does not explicitly discloses wherein the subterranean formation has fractures with a width of from about 1 micron to about 800 microns, and wherein the subterranean formation has a permeability of about 1 milliDarcy to about 300 Darcy.
	Hoskins teaches the above limitation (See paragraph 0050 →Hoskins teaches the porosity and permeability of an underground formation, as well as microfractures in a substantially non-permeable formation, should also be considered when selecting an appropriate particle size range and effective seepage loss agent. Porosity can be measured in microns and permeability can be measured in darcys. A darcy is a measure of flow through a channel and provides a connection to porosity in a formation. Seepage losses are experienced in porous formations having a permeability of greater than about 300 darcys and in fractured formations. Fractures have a wide range of sizes, for example, from 100 microns in diameter to very large cracks.) for the purpose of selecting an appropriate particle size range and effective seepage loss agent. [0050] 
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Udarbe with the above limitation, as taught by Hoskins, in order to select the appropriate particle size range and effective seepage loss agent.
	Jain teaches the above limitation (See paragraph 0020 →Jain teaches this limitation in that suitable fluid-loss control agents include (but are not limited to) diutan 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Udarbe with the above limitation, as taught by Jain, in order to treat lost circulation in a well having a subterranean formation penetrated by a wellbore. [0010]	
 	Duncum teaches the above limitation (See paragraph 0058 →Duncum teaches this limitation in that wide range of water-soluble polymers may be used for an aqueous based wellbore fluid including cellulose derivatives such as carboxymethyl cellulose, hydroxyethylcellulose, carboxymethylhydroxyethyl cellulose, sulphoethylcellulose; starch derivatives (which may be cross-linked) including carboxymethyl starch, hydroxyethylstarch, hydroxypropyl starch; bacterial gums including xanthan, welan, diutan, succinoglycan scleroglucan, dextran, pullulan; plant derived gums such as guar and locust-bean gums and their derivatives) for the purpose of imparting viscous properties, solids-dispersion and filtration control to the fluid. [0058]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Udarbe, 

Claim 33
Since Udarbe teaches the same cement composition comprising a first fluid loss control additive, a lost circulation material, a suspending agent, such as diutan, and water, wherein the first fluid loss control additive comprises a polvacrylovlmorpholine polymer; and a second fluid loss control additive to the second fluid loss control additive comprises a water-soluble polymer comprises 2-acrylamido-2-methylpropane sulfonic acid and an acrylamide-based graft polymer., it would have a density a density of about 839 kg/m3 to about 1917 kg/m3.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claims 31 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Udarbe, Hoskins, Duncum, and further in view of Dupriest et al. (US 2010/0181073 A1) (“Dupriest” herein – cited previously) 


Udarbe discloses the method of claim 30.  Udarbe however does not explicitly disclose, wherein the lost circulation material comprises petroleum coke, calcium carbonate, graphite, and walnut hull, wherein the lost circulation material has a particle size distribution of D10: 3 microns, D50: 65 microns, and D90: 560 microns. 
 	Dupriest teaches the above limitation (See paragraphs 0067 & 0086→ Dupriest teaches this limitation in that in the first bar graph 50, the LCM is nut hulls, having a specific gravity of 1.2. In the second bar graph 51, the LCM is graphite, having a specific gravity of 2.1 All commercially available products for blocking particles are manufactured with a distribution of particle sizes. Consequently, the user must determine the product with the range of sizes that spans the desired value. FIG.12 shows size distribution curves for four product (Particle Sizes Range %vs.
Particle sizes) for the purpose of selecting particles with a size distribution, shape, and/or internal permeability to achieve low packing efficiency [0059]
 	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Udarbe to have the limitation above, as taught by Dupriest, in order to select particles with a size distribution, shape, and/or internal permeability to achieve low packing efficiency [0059]

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.